Citation Nr: 0815390	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an effective date earlier than December 28, 
2005 for a grant of service connection for decreased 
neurological sensation and intermittent erectile dysfunction 
as secondary to the service-connected lumbosacral strain with 
degenerative joint changes.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The veteran had active military service from May 1985 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision.

The veteran's substantive appeal requested a hearing 
regarding the present issue before a Veterans Law Judge via 
videoconference from the RO, and a hearing was duly scheduled 
in January 2007.  However, prior to the scheduled hearing, 
the veteran withdrew his request for hearing in writing. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The veteran's claim for secondary service connection for 
neurological disorder was received on April 29, 2002; his 
claim for secondary service connection for erectile 
dysfunction was received on November 20, 2002.

3.  VA medical examination on December 28, 2005 supports the 
veteran's claims in regard to the existence of decreased 
neurological sensation and erectile dysfunction and in regard 
to the relationship of both disorders to the service-
connected lumbosacral spine disability; accordingly, 
entitlement arose effective the date the claims were 
received.

4.  Separate rating for intermittent erectile dysfunction has 
not been assigned because the veteran is not shown to have 
the disorder to a compensable degree.



CONCLUSION OF LAW

An effective date of April 29, 2002 is awarded for service 
connection for decreased neurological sensation and 
intermittent erectile dysfunction as secondary to the 
service-connected lumbosacral strain.   38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's fully favorable disposition undertaken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the issue on 
appeal has been accomplished in this case.  

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier that the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award for compensation based on an original claim "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

In an original claim for service connection, the date 
supporting evidence is received is irrelevant when 
considering the effective date of the award.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).  

The veteran has not identified any specific reason why he 
contends that an effective date earlier than December 28, 
2005 is warranted.  In the absence of any argument from the 
veteran, the Board will conduct a de novo review to determine 
the date of receipt of the claim and the date the entitlement 
arose; if the two are different, the effective date will be 
the later of the two dates.

Historically, the claim arises from a request for an 
increased rating in excess of 20 percent for the service-
connected lumbosacral spine disability.   The veteran 
submitted a claim for increased evaluation on June 14, 2000, 
which the RO denied in a rating decision issued in May 2001.  
A decision by the Board in October 2005 found that the 
veteran had submitted a timely appeal in regard to the May 
2001 rating decision, and that the claim was accordingly 
still open on appeal.  Having decided that the claim was 
still open, the Board remanded the case to the RO for the 
purpose of affording the veteran a VA medical examination of 
the spine.

The veteran was afforded a VA examination of the spine on 
December 28, 2005 in compliance with the Board's remand.  As 
a consequence of that examination, the RO issued a 
Supplemental Statement of the Case (SSOC) in February 2006 
that continued the 20 percent rating for lumbosacral spine 
disability, and also issued the February 2006 rating decision 
on appeal granting secondary service connection for decreased 
neurological sensation and intermittent erectile dysfunction 
effective from December 28, 2005.  

(The Board notes parenthetically that decreased neurological 
sensation and intermittent erectile dysfunction were combined 
into a single rating because schedular criteria for a 
separate rating for erectile dysfunction are not met; the 
issue of separate ratings for the two secondary disabilities 
is not before the Board and will not be further addressed.)

In April 2006 the veteran submitted a writing in which he 
withdrew his appeal for higher evaluation of the lumbosacral 
spine disability.  That issue is accordingly no longer before 
the Board.

Based on the history above, the Board notes that the 
veteran's claim for increased rating for the underlying 
lumbosacral spine disability was received on June 14, 2000.  
Accordingly, the Board's review begins in June 2000 to 
determine the date(s) of claim(s) for secondary service 
connection, and the date(s) entitlement arose, if different.

The veteran failed to report for scheduled VA examinations of 
the spine in July 2000 and September 2000.

The veteran had a VA examination of the spine in November 
2000 in which he complained of pain and stiffness; he did not 
report any neurological symptoms.  He complained of urinary 
frequency but did not report sexual dysfunction.  The 
examiner conducted a neurological examination and observed no 
neurological deficits.

In April 2002 the veteran sent a letter to the RO requesting 
an evaluation higher than 20 percent for lumbosacral strain; 
in the letter he cited a number of symptoms including "other 
injuries due numbing in the lower extremities, loss of 
balance, etc."  The Board finds that this letter, received 
on April 29, 2002 is the date of claim for secondary service 
connection for neuropathy

VA x-ray of the lumbosacral spine in September 2002 showed 
very minimal degenerative changes at L5-S1 but was otherwise 
unremarkable.  The vertebral bodies were in normal alignment 
and there was no evidence of decrease in height of either the 
disc spaces or the vertebral bodies themselves.

In November 2002 the veteran submitted a similar letter, this 
time citing diminished sexual ability.  The Board finds that 
this letter, received on November 20, 2002 is the date of 
claim for secondary service connection for erectile 
dysfunction.

The veteran had a VA examination of the spine in December 
2002 in which he reported no neurological symptoms.  He 
reported intermittent difficulty maintaining erections and 
asked about medication; he was advised to consult his primary 
care physician.  The examiner stated that the neurological 
examination was "entirely within normal limits."  The 
examiner particularly noted no deficits in muscle bulk, tone, 
and strength; in reflexes and plantar responses; in sensory 
and cerebellar examination; and, in gait and standing 
exercises.

In March 2003 the veteran testified before the RO's hearing 
officer in support of his claim for increased rating for the 
lumbosacral spine disability.  During that hearing he 
complained of symptoms including back pain, weakness, and 
fatigability, as well as impotence.   He asserted that he had 
been provided medication in August 2001 for numbness in the 
legs, but he ceased taking that medication because he hated 
the side effects; otherwise he made no mention of any 
neuropathic symptoms.

The veteran's chiropractor, Dr. MCP, submitted a letter in 
May 2003 asserting that he had examined the veteran in May 
2003 using standard orthopedic, neurological and chiropractic 
tests.  Deep tendon reflexes were +1 at the upper extremity 
and 0 at the lower extremity, and low back pain was elicited 
in various tests, but all other examination findings 
pertaining to the lower back were within normal limits.  Dr. 
MCP cited current lumbar diagnoses of segmental dysfunction, 
degenerative disc disease, hypolordosis and disc 
displacement; he cited no neurological disorders.

A March 2003 VA outpatient treatment note shows current 
complaint of low back pain on prolonged sitting, standing or 
lying down; the veteran specifically denied pain down the 
legs.  The clinical impression was mechanical low back pain.

A June 2003 VA treatment note by a physiatrist noted 
complaint of occasional pain to the buttocks and thighs, 
although rare.  The physiatrist's impression was chronic 
lower back pain; there is no cited objectively observed 
neurological deficit.

The veteran presented to the VA outpatient clinic in December 
2003 complaining of low back pain and erectile dysfunction.  
Clinical examination of the back showed no limitation of 
motion, no percussion tenderness and negative straight leg 
raising.  There is no indication of neurological deficits 
observed in clinical examination.  The physician's impression 
was low back pain (for which medication was prescribed) and 
erectile dysfunction and urinary problems (for which the 
veteran was referred to the urology clinic).

In March 2004 the veteran was scheduled to testify before the 
RO's hearing officer in support of his claim for increased 
evaluation for lumbosacral spine disability, but he failed to 
report for the hearing.
 
The veteran had a VA examination of the spine in March 2004 
in which he complained of chronic intermittent back pain; he 
also complained of erectile dysfunction, which he attributed 
to a pinched nerve in the lower back.  The examiner diagnosed 
current chronic low back strain with degenerative disc 
disease and degenerative joint disease; the examination 
report is silent in regard to any neurological deficit or 
diagnosis.

VA x-ray of the lumbosacral spine in March 2004 showed 
degenerative changes when compared to the previous study in 
September 2002 (cited above) but no significant interval 
change.

The veteran presented to the VA outpatient clinic in 
September 2004, January 2005 and May 2005 for follow-up 
regarding low back pain and erectile dysfunction.  The 
veteran reported that he had erections but was not sexually 
active because of back pain.  Examination of the back on 
those occasions revealed no limitation of motion, no 
percussion tenderness and negative straight leg raising.  
There was no indication of neurological deficits observed in 
the clinical examinations.  The physician's impression on all 
three occasions was low back pain, and erectile dysfunction 
and urinary problems with no current active problems.

The veteran testified before the Board in June 2005 in 
support of his claim for increased rating for lumbosacral 
spine disability.  He complained of pain, limitation of 
activities, sexual dysfunction, increased urination, impact 
on employability, and associated mental stress.  He also 
reported that the back pain radiated down the legs.

In June 2005 Dr. MCP, the veteran's chiropractor, submitted 
an updated report on the veteran's treatment.  Dr. MCP's 
diagnoses were unchanged since his previous correspondence; 
i.e., there was still no diagnosis or clinical observation of 
a neurological deficit.

The veteran had a VA medical examination in December 2005 in 
which neurological examination disclosed decreased sensation 
on right lateral L4-5 distribution.  The examiner's 
impression was low back pain in service, now with L5-S1 DJD 
and radiculopathy consistent with right L4-5.  In regard to 
erectile dysfunction, the examiner stated that it was as 
likely as not that there was a component of psychogenic 
factors (chronic pain from injury) contributing to that 
disorder.

Based on the examination above, the RO granted service 
connection for decreased neurological sensation and 
intermittent erectile dysfunction as secondary to the 
service-connected lumbosacral strain with degenerative joint 
changes.  The RO assigned an effective date of December 28, 
2005 based on a finding that the presence of the disorder was 
not factually ascertainable prior to that date.

The Board notes at this point that "factually 
ascertainable" is a standard applied in 38 C.F.R. § 3.400(o) 
to determine entitlement to increased disability ratings 
prior to receipt of a claim; the standard does not apply to 
basic service connection, which is the issue on appeal before 
the Board.

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The RO determined that there was no medical evidence of 
either neuropathy or erectile dysfunction prior to the VA 
medical examination of December 2005 (in essence, that the 
record did not show evidence of the current disability prior 
to the examination).

However, lay evidence - in this case, the veteran's claim - 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Here, the veteran's claims for service connection for 
decreased sensation (received on April 29, 2002) and for 
erectile dysfunction (received on November 20, 2002) are 
supported by the later diagnosis and nexus opinion by the VA 
examiner in December 2005.  Under Jandreau, the veteran's 
entitlement arose effective the date his claim was received.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In this case, the evidence is at least in equipoise, 
and the benefit-of-the-doubt rule applies.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the effective date for secondary 
service connection for decreased sensation and intermittent 
erectile dysfunction is properly assigned as April 29, 2002.


ORDER

An earlier effective date of April 29, 2002, for service 
connection for decreased neurological sensation and 
intermittent erectile dysfunction as secondary to the 
service-connected lumbosacral strain is granted, subject the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


